Order issued September 19, 2012




                                         In The
                            (!hmrt uf App&ila
                     ift1! Oiatrirt tif iIixas at flat1as
                                  No. 05-10-0091 7-CV


                   ADVOCARE INTERNATIONAL, L.P., Appellant

                                           V.

               BRUCE BADGETT AND TERESA BADGETT, Appellees


                                       ORDER

                      Before Justices Bridges, O’Neill, and Fillmore

      We DENY appellant’s March 27, 2012 motion for rehearing.


                                                                       /7


                                                              7   --




                                                  DAVID L. BRiDGES
                                                  JUSTICE